COLEMAN, Justice.
This is a petition for mandamus to require the circuit court to set for hearing petitioner’s petition for writ of error coram nobis which has been filed in that court. 'We have before us a copy of the order of the circuit court setting said coram nobis petition for hearing on July 20, 1964. The petition for mandamus is thus rendered moot because the petitioner now has the •relief for which he prayed and the petition for mandamus is due to be dismissed. Gamble v. State, 276 Ala. 72, 159 So.2d 70.
Petition dismissed.
LIVINGSTON, C. J., and LAWSON and GOODWYN, JJ, concur.